            Case 1:19-cv-09050-ER Document 11 Filed 10/31/19 Page 1 of 2



Dale M. Cendali
Mary Mazzello
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800
dale.cendali@kirkland.com
mary.mazzello@kirkland.com

Megan L. McKeown
KIRKLAND & ELLIS LLP
609 Main Street
Houston, TX 77002
Telephone: (713) 836-3499
megan.mckeown@kirkland.com

Attorneys for Defendants Apple Inc.
and Thomas La Perle

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SOCIAL TECHNOLOGIES, LLC,                        CASE NO. 1:19-cv-09050-ER

                      Plaintiff,
                                                 DEFENDANT APPLE INC.’S
       v.                                        RULE 7.1 CORPORATE
                                                 DISCLOSURE STATEMENT
APPLE INC. and THOMAS LA PERLE,

                      Defendants.


       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Apple Inc., by and through its

undersigned counsel, certifies that it does not have a parent corporation and knows of no publicly

held corporation that owns ten percent or more of its issued and outstanding common stock.
        Case 1:19-cv-09050-ER Document 11 Filed 10/31/19 Page 2 of 2



Dated: New York, New York
       October 31, 2019               /s/ Dale M. Cendali
                                      Dale M. Cendali
                                      Mary Mazzello
                                      KIRKLAND & ELLIS LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone: (212) 446-4800
                                      dale.cendali@kirkland.com
                                      mary.mazzello@kirkland.com

                                      Megan L. McKeown
                                      KIRKLAND & ELLIS LLP
                                      609 Main Street
                                      Houston, TX 77002
                                      Telephone: (713) 836-3499
                                      megan.mckeown@kirkland.com


                                      Attorneys for Defendants Apple Inc.
                                      and Thomas La Perle




                                    -2-
